[securitiespurchaseagreeme001.jpg] [securitiespurchaseagreeme001.jpg]





[securitiespurchaseagreeme002.jpg] [securitiespurchaseagreeme002.jpg]





[securitiespurchaseagreeme003.jpg] [securitiespurchaseagreeme003.jpg]





[securitiespurchaseagreeme004.jpg] [securitiespurchaseagreeme004.jpg]





[securitiespurchaseagreeme005.jpg] [securitiespurchaseagreeme005.jpg]





[securitiespurchaseagreeme006.jpg] [securitiespurchaseagreeme006.jpg]





[securitiespurchaseagreeme007.jpg] [securitiespurchaseagreeme007.jpg]





[securitiespurchaseagreeme008.jpg] [securitiespurchaseagreeme008.jpg]





[securitiespurchaseagreeme009.jpg] [securitiespurchaseagreeme009.jpg]





[securitiespurchaseagreeme010.jpg] [securitiespurchaseagreeme010.jpg]





[securitiespurchaseagreeme011.jpg] [securitiespurchaseagreeme011.jpg]





[securitiespurchaseagreeme012.jpg] [securitiespurchaseagreeme012.jpg]



